ORDER

PER CURIAM.
AND NOW, this 6th day of January 2009, the Petition for a Stay Pending The Filing of a Petition for Writ of Certiorari to The United States Supreme Court and the Supplemental Request for Relief are hereby DENIED with respect to appellee’s counsel’s request for a stay of this Court’s order of July 22, 2008. See Commonwealth v. Watson, 952 A.2d 541 (Pa.2008). Appellee’s counsel’s alternative request is GRANTED such that the Court of Common Pleas of Philadelphia County is directed to return the record to this Court to permit compliance with Pa.R.A.P. 2572(b). The record shall be remanded on Monday, April 6, 2009, unless the Prothonotary receives notice prior to that date that petitioner has filed a jurisdictional statement or a petition for a writ of certiorari in the Supreme Court of the United States. See Pa.R.A.P. 2572(b). Until the record is remanded, no medication shall be involuntarily administered upon appellee.